Citation Nr: 0739629	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for vasomotor 
rhinitis (rhinitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
rhinitis and assigned a noncompensable evaluation, effective 
February 8, 2000.

A July 1961 service medical record entry reflects, the 
veteran was seen for treatment of frequent headaches during 
service, and the physician who conducted the March 2004 VA 
examination reported that the veteran's headaches, which he 
diagnosed as migraines, were at least as likely as not 
related to his military service.  To date, VA has not 
considered whether service connection is warranted for the 
veteran's headaches and this issue is referred to the RO for 
appropriate action.

Although the veteran indicated that he wished to testify at a 
Board hearing, in a signed September 2005 statement, he 
stated that he no longer wished to testify at a hearing and 
instead requested that his appeal be considered as soon as 
possible.  As such, the Board will adjudicate his claim based 
on the evidence of record.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's rhinitis is not manifested by polyps or greater 
than 50-percent obstruction of both nasal passages or 
complete obstruction in one nasal passage.


CONCLUSION OF LAW

The criteria for a compensable evaluation for rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.31, 4.97, 
Diagnostic Code 6522 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's rhinitis claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment for rhinitis.  He has also been afforded 
formal VA examinations in December 2001 and March 2004 to 
evaluate the nature, extent and severity of this condition.  
Significantly, the Board observes that the veteran does not 
report that the condition has worsened since that time, and 
thus a remand is not required solely due to the passage of 
time since the March 2004 VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Background and Analysis

The service medical records show that the veteran received 
extensive treatment for his rhinitis.  In June 2004, the RO 
granted service connection for this disability and assigned 
an initial noncompensable evaluation under Diagnostic Code 
6522, effective February 8, 2000.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, that rating will be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In December 2001, the veteran was afforded a formal VA 
examination.  At the outset of the report, the physician 
indicated that he had reviewed the veteran's claims folder.  
The veteran complained of having daily drainage in his sinus 
cavities and that, at times, he is unable to breathe through 
his nose.  He stated that nasal sprays, including a steroid 
nasal inhaler, helped to treat the condition.  The veteran 
also complained of having longstanding migraine headaches.  

The examination revealed that the veteran had a slightly 
greater than 50 percent obstruction on the left side and the 
physician diagnosed him as having allergic rhinitis.  After 
offering this assessment, the examiner explained that the 
veteran's symptoms, including his problems breathing, were 
due to his deviated septum.

The veteran was again formally evaluated by VA in March 2004.  
The physician noted that she had reviewed the veteran's 
claims folder and acknowledged his complaints of chronic 
nasal congestion and headaches.  The veteran reported that 
during severe episodes he has difficulty breathing through 
his nose.  He denied having purulent discharge or dyspnea on 
exertion.  Examination of the nasal cavities revealed "no 
obstruction whatsoever."  There were no purulent polyps or 
drainage.  The diagnosis was mild vasomotor rhinitis.

VA outpatient treatment records reflect complaints and 
findings consistent with that noted in the formal VA 
examination reports.

The veteran's rhinitis is rated as noncompensably disabling 
under Diagnostic Code 6522.  Under that code, allergic or 
vasomotor rhinitis with polyps warrants a 30 percent rating.  
When the condition is not productive of polyps but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, a 10 percent 
rating is warranted.

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating.  The evidence 
uniformly shows that the condition is not productive of 
polyps, and there is no medical evidence indicating that it 
is manifested by more than slightly greater than 50 percent 
obstruction on one side, the left.  As such, the criteria 
required for a 10 percent rating have not been met.

Finally, the Board finds that there is no showing that the 
veteran's rhinitis reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His rhinitis is not productive of 
marked interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for vasomotor rhinitis is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


